In a matrimonial action in which the parties were divorced by judgment entered July 29, 2003, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Whelan, J.), dated December 22, 2004, as, without a hearing, granted that branch of the defendant’s motion which was to increase visitation with her children.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for a hearing and a new determination.
Under the particular circumstances of this case, the Supreme Court should have held a hearing before deciding the subject branch of the defendant’s motion. Schmidt, J.P., Santucci, Mastro and Lifson, JJ., concur.